DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 11 July 2022 has been entered. Claim(s) 1, 3-22 is/are pending in this application and examined herein. Claim(s) 19-20 are withdrawn. Claim(s) 1, 3- 5, 7-9, 11, 15, and 18 are amended. Claim(s) 2 is/are cancelled. Claim(s) 21-22 are new.
The rejections under 35 USC 112(b) to claims 1-20 as ambiguous due to unclear use of the terms “optionally adding… to the reactor” and “the reactor is batch, semi-continuous, or continuous” are withdrawn in view of the amendments to claim(s) 1, 11.
The rejection under 35 USC 112(b) to claim 15 as having an ambiguous basis for the ratio is maintained.
The rejections under 35 USC 112(b) to claims 7-8 are maintained despite the amendments to claims 7-8.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15 and 21-22 recite the limitation “a ratio… about 1:1 to about 1:200 by mass”. The instant specification discloses ratios of about 1:1 to about 1:200 in the instant specification (pg. 10 lines 8-12), however the instant specification does not specify the ratios to be based off of mass, and therefore do not describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the metal is an insulated metal wire”, wherein the metal refers to the metal of claim 1. It is unclear how a metal would itself be an insulated metal wire, as this is contrary to the applicant’s definition of a metal on page 7 of the instant specification where a metal is defined as “alkali metals, alkali earth metals, transition metals, or mixtures thereof”. The claim is therefore ambiguous to whether claim 7 is describing where:
A metallic starting material is separated into a substrate and a “metal” (wherein the metal that is separated from the substrate is an insulated metal wire), or
An insulated metal wire is the metallic starting material of claim 1, and is then separated into metal (consistent with applicant’s definition) and a substrate
Claim 8 is further rejected due to its dependence on rejected claim 7. Correction is required.

Claims 15 and 21-22 recite the limitation " a ratio… about 1:1 to about 1:200 by mass ". The limitation is indefinite as it is unclear whether “by mass”
Refers to how both terms of the ratio are expressed (metallic starting material (mass) : solvent (mass))
Refers to only the term for the metallic starting material (metallic starting material (mass) : solvent), where the solvent term is expressed in some other unit (ex. volume).
Correction is required.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 5-6, 9-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (DE 10361877 A1, machine translation) in view of PCB: How Products Are Made and What You Need to Know, hereinafter PCB.
Regarding claim 1, Armbruster teaches a method for removing organic components from electronic scrap [0001], where electronic scrap is introduced into the reaction vessel in ground form and covered with water (a solvent) [0016]. Armbruster further teaches increasing the temperature to about 200-300° C and the pressure to about 90 to 120 bar [0016], resulting in the organic fraction (a substrate) of the scrap material being completely or almost completely converted [0018], followed by a solid-liquid separation [0016], where a solid component containing metals (a metal) and a water phase is produced [0018]. The Examiner notes as Armbruster teaches processing electronic scrap to produce a substrate and a metal, the Armbruster teaches a metallic starting material comprising a metal and a substrate. Armbruster teaches the grain size to be 0.001 to 10 mm (1-10,000 microns) [0013]. The Examiner notes while Armbruster uses the term “grain size”, Armbruster uses the terms “grains” and “particles” interchangeably [0013, 0021, 0024], indicating the grain size to be synonymous with particle size. The Examiner notes that as particle size is the diameter of a particle, and thickness is the distance between opposite sides of an object, the grain size of the particles is analogous to a thickness.
Armbruster teaches a thickness of 1-10,000 microns. This overlaps the claimed range of 10-150 microns. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Armbruster teaches removal of organic components from electronic scrap and PCBs [0001-0002], but does not teach wherein resin-comprising wastes can be processed.
PCB teaches printed circuit boards are typically comprised from paper reinforced phenolic resin (pg. 2 “Raw Materials Needed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Armbruster to treat PCBs comprising phenolic resin as taught by PCB, with the predictable benefit of separating metals from a greater variety of sources. Doing so would have been further obvious as Armbruster teaches PCBs to be a suitable waste for use in the process, and phenol is an organic compound.
The Examiner notes that while claim 1 recites the optional addition of a co-solvent and/or catalyst and modified Armbruster does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim; therefore, Armbruster is considered to read upon claim 1 in its entirety. 
Regarding claim 3, modified Armbruster teaches treating a PCB containing paper (PCB: pg. 2 “Raw Materials Needed”).
Regarding claim 5, Armbruster teaches the grain size to be 0.001 to 10 mm (1-10,000 microns) [0013]. The Examiner notes that as grain size is the diameter of a particle, and thickness is the distance between opposite sides of an object, the grain size of the particles is analogous to a thickness.
Armbruster teaches a thickness of 1-10,000 microns. This overlaps the claimed range of 10-150 microns. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I)
Regarding claim 6, Armbruster teaches copper is recovered [0024].
Regarding claim 9, Armbruster teaches the solvent to be water [0016].
Regarding claims 10 Armbruster does not teach a co-solvent. The Examiner notes however that a co-solvent is considered optional in parent claim 1 (see above explanation), and as claim 10 only recites further limitations of the optional co-solvent, Armbruster is considered to read upon claim 10 in its entirety.
Regarding claim 11, Armbruster teaches the process can be either batch or continuous [0013], and as the solvent is water [0016] under elevated temperature [0021], one of ordinary skill would recognize the process uses batch or continuous hydrothermal reactors. 
Regarding claim 12, Armbruster does not teach the use of a catalyst. The Examiner notes however that a catalyst is considered optional in parent claim 1, and as claim 12 only recites further limitations of the optional catalyst, Armbruster is considered to read upon claim 12 in its entirety.
Regarding claim 13, Armbruster teaches in Examples 1-3 the reaction temperature was 250 °C [0021].
Regarding claim 14, Armbruster teaches a pressure of 28 bar (406.11 psi) in Examples 1-3 [0021].
Regarding claim 15, Armbruster teaches in Examples 1-3 adding 400 mg of PCB material to 50 mL of water (49.85 g), a mass ratio of 1:124.625 of starting material to water [0021].
Regarding claim 16, Armbruster teaches a reaction time of 1 hour in Examples 1-3 [0021].
Regarding claim 22, Armbruster teaches a method for removing organic components from electronic scrap [0001], where electronic scrap is introduced into the reaction vessel in ground form and covered with water (a solvent) [0016]. Armbruster further teaches increasing the temperature to about 200-300° C and the pressure to about 90 to 120 bar [0016], resulting in the organic fraction (a substrate) of the scrap material being completely or almost completely converted [0018], followed by a solid-liquid separation [0016], where a solid component containing metals (a metal) and a water phase is produced [0018]. The Examiner notes as Armbruster teaches processing electronic scrap to produce a substrate and a metal, the Armbruster teaches a metallic starting material comprising a metal and a substrate.  Armbruster teaches in Examples 1-3 adding 400 mg of PCB material to 50 mL of water (49.85 g), or a mass ratio of 1:124.625 of starting material to water (a ratio of the metallic starting material to the solvent in the reactor is about 1:1 to about 1:200 by mass; [0021]). Armbruster teaches the grain size to be 0.001 to 10 mm (1-10,000 microns) [0013]. The Examiner notes while Armbruster uses the term “grain size”, Armbruster uses the terms “grains” and “particles” interchangeably [0013, 0021, 0024], indicating the grain size to be synonymous with particle size. The Examiner notes that as particle size is the diameter of a particle, and thickness is the distance between opposite sides of an object, the grain size of the particles is analogous to a thickness.
Armbruster teaches a thickness of 1-10,000 microns. This overlaps the claimed range of 10-150 microns. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Armbruster teaches removal of organic components from electronic scrap and PCBs [0001-0002], but does not teach wherein resin-comprising wastes can be processed.
PCB teaches printed circuit boards are typically comprised from paper reinforced phenolic resin (pg. 2 “Raw Materials Needed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Armbruster to treat PCBs comprising phenolic resin as taught by PCB, with the predictable benefit of separating metals from a greater variety of sources. Doing so would have been further obvious as Armbruster teaches PCBs to be a suitable waste for use in the process, and phenol is an organic compound.
The Examiner notes that while claim 22 recites the optional addition of a co-solvent and/or catalyst and Armbruster does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim; therefore, Armbruster is considered to read upon claim 22 in its entirety. 
Claim(s) 1, 3-6, 9-12, 14-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamers et al (US 4168199 A) in view of NY J80011.
Regarding claim 1, Mamers teaches a process for the recovery of cellulosic fibres from foil laminated materials (method of separating metal from a metallic starting material; Title), where laminate is heated and pressurized in the presence of an aqueous liquor in a digester (loading the metallic starting material and a solvent into at least one reactor, applying heat and pressure; Abstract), and the treatment provides a product stream which can be separated into cellulosic fibre (substrate comprising paper) and a metallic foil suitable for subsequent manufacture of metallic articles (metal, until the metal is separated… from the metallic starting material; Abstract). Mamers further teaches improving penetration of water into the treated material by adding quantities of soap or synthetic detergent in the water (adding a catalyst; Col. 2 lines 32-37). Mamers teaches single sided aluminum foil laminated packaging may be processed with the method (Example 2, Col. 4 line 62-63), but does not teach the thickness of the foil laminated packaging.
NY J80011 is a customs court ruling which discloses a foil laminated packaging material 118-0050E – aluminum alloy foil (0.020 mm thickness) with paper laminated to polyester film (0.012 mm thickness), with a combined thickness of 0.032 mm (32 microns) (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Mamers to treat the foil laminated packaging aluminum foil with a thickness of 32  microns disclosed by NY J80011, with the predictable benefit of recovering valuable aluminum from a greater variety of sources. Mamers and NY J80011 are analogous as they both are directed to aluminum foil paper laminated packaging.
Regarding claim 3, Mamers teaches recovering metallic foil from foil laminated papers and boards (wherein the substrate comprises paper; Abstract).
Regarding claim 4, modified Mamers teaches a laminated aluminum foil comprising polyester (NY J80011: paragraph 1). 
Regarding claim 5, modified Mamers teaches a laminated aluminum foil with a thickness of 83.3 microns (NY J80011: paragraph 1). 
Regarding claim 6, Mamers teaches in Example 1 the metal is aluminum foil (Col. 5 lines 38-59).
Regarding claim 9, Mamers teaches the solvent is water in Example 1 (Col. 5 lines 38-59).
Regarding claim 10, Mamers does not teach addition of a co-solvent. The Examiner notes however that a co-solvent is considered optional in parent claim 1 (see above explanation), and as claim 10 only recites further limitations of the optional co-solvent, Mamers is considered to read upon claim 10 in its entirety.
Regarding claim 11, Mamers teaches the digester may be of a batch or continuous design (Col. 2 lines 24-25).
Regarding claim 12, Mamers teaches when treating thick laminates, the rate of penetration of water into the cellulosic layer during the subsequent pressure application step of the present invention may be further aided by dissolving quantities of less than 1000 ppm concentration (<0.1 wt%) of soap or synthetic detergent in the water (Col. 2 lines 32-37).
Regarding claim 14, Mamers teaches the pressure to be 2.1 MPa (304.579 psi) in Example 1 (Col. 4 lines 45-46).
Regarding claim 15, Mamers teaches the ratio of foil laminate to water to be 1:13 in Example 1 (Col. 5 lines 32-33).
Regarding claim 16, Mamers teaches the total reaction time in Example 1 to be 17.3 minutes (Col. 2 lines 44-47).
Regarding claim 22, Mamers teaches a process for the recovery of cellulosic fibres from foil laminated materials, (method of separating metal from a metallic starting material; Mamers: Title), where laminate such as paper is heated and pressurized in the presence of an aqueous liquor in a digester (loading the metallic starting material and a solvent into at least one reactor, applying heat and pressure, wherein the substrate comprises paper; Mamers: Abstract), and the treatment provides a product stream which can be separated into cellulosic fibre and a metallic foil suitable for subsequent manufacture of metallic articles (until the metal is separated… the metal from the metallic starting material; Abstract). Mamers further teaches improving penetration of water into the treated material by adding quantities of soap or synthetic detergent in the water (adding a catalyst; Col. 2 lines 32-37). Mamers teaches the ratio of foil laminate to water to be 1:13 in Example 1 (a ratio of the metallic starting material to the solvent in the reactor is about 1:1 to about 1:200 by mass; Col. 5 lines 32-33). Mamers teaches single sided aluminum foil laminated packaging may be processed with the method (Example 2, Col. 4 line 62-63), but does not teach the thickness of the foil laminated packaging.
NY J80011 is a customs court ruling which discloses a foil laminated packaging material 118-0050E – aluminum alloy foil (0.020 mm thickness) with paper laminated to polyester film (0.012 mm thickness), with a combined thickness of 0.032 mm (32 microns) (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Mamers to treat the foil laminated packaging aluminum foil with a thickness of 32  microns disclosed by NY J80011, with the predictable benefit of recovering valuable aluminum from a greater variety of sources. Mamers and NY J80011 are analogous as they both are directed to aluminum foil paper laminated packaging.
Claim(s) 1, 4-6, 9-10, 12-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al (US 5232489 A) in view of Thickness of Aluminum Foil.
Regarding claim 1, Mertens teaches a process for the recovery of metals and coating materials from composite materials (method of separating metal from a metallic starting material; Title) where metals are recovered from composite materials by using solvents at a temperature ranging from 40 °C to 280 °C and under pressure in some embodiments (loading metallic starting material… at least one reactor, applying heat and pressure… from the metallic starting material; Col. 2 line 55 – Col. 3 line 17). Mertens further teaches solvent water may contain small quantities of additives (optionally adding co-solvent; Col. 7 lines 21-26). Mertens further teaches the metals recovered can be separated by filtration, magnetically or according to other processes after removing the solvent (Col. 5 lines 45-51). Mertens teaches composite materials to be processed according to the invention can have any arrangement of layers, whereby the layers may have any thickness (Col. 5 lines 11-20) and widely used packaging foils consisting of a metal foil, in particular aluminum, and of a non-polar layer like a polyethylene foil (comprises a metal and a substrate, wherein the substrate comprises resin; Col. 3 lines 39-43). Mertens teaches in Example 12 treating a copper foil having a copper layer thickness of 0.01 mm (10 microns) and of a polypropylene layer having a thickness of 0.3 mm (300 microns), or a combined thickness of 310 microns (Col. 9 lines 41-43), but is silent to the existence or treatment of materials with a thickness of less than 310 microns.
Thickness of Aluminum Foil teaches extra heavy-duty aluminum foil to have a thickness of 0.0011 -0.0016” (27.94 -40.64 microns) (pg. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Mertens to treat an aluminum foil with a thickness of 27.94 -40.64 microns as taught by Thickness of Aluminum Foil, with the predictable benefit of recovering valuable aluminum from a greater variety of sources. Doing so would have been further obvious as Mertens teaches the layers of processed materials may be of any thickness, and further teaches treatment of micron scale materials in Example 12.
The Examiner notes that while claim 1 recites the optional addition of a catalyst and modified Mertens does not disclose the presence of a catalyst, the addition of a catalyst is an optional limitation and thus not a required component of the claim; therefore, modified Mertens reads on claim 1 in its entirety.
Regarding claim 4, Mertens teaches metal from widely used packaging foils consisting of a metal foil, in particular aluminum, and of a non-polar layer like a polyethylene foil, can be recovered quantitatively in a very pure state (wherein the substrate comprises a resin comprising polyethylene; Col. 3 lines 39-43).
Regarding claim 5, modified Mertens teaches recovery of aluminum from an aluminum foil of 27.94-40.64 microns (thickness of about 10-150 microns; Thickness of Aluminum Foil; pg. 1).
Regarding claim 6, Mertens teaches the recovered metal is aluminum foil (Col. 3 lines 39-43).
Regarding claim 9, Mertens teaches in order to recover metals from metal/plastic composite materials, from composite materials made of materials containing metal and the composite material is heated to a temperature ranging from 100 °C to 200 °C with water (Col. 7 lines 15-21).
Regarding claim 10, Mertens teaches the solvent water may additionally contain small quantities of additives such as, for instance, alcohols, like methanol or ethanol or small quantities of ketones such as, for instance, acetone or methyl ethyl ketone or other additives which improve the dissolving process (Col. 7 lines 21-26).
Regarding claim 12, Mertens does not teach the use of a catalyst. The Examiner notes however that a catalyst is considered optional in parent claim 1, and as claim 12 only recites further limitations of the optional catalyst, Mertens is considered to read upon claim 12 in its entirety.
Regarding claim 13, Mertens teaches the reaction temperature to be 40 °C to 280 °C (Col. 2 line 55 – Col. 3 line 17). This overlaps the claimed range of 170 °C to 310 °C. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Regarding claim 16, Mertens teaches in example 6 a reaction time of 15 minutes (Col. 8 lines 38-51).
Regarding claim 18, Mertens teaches in all cases, the recovered metal samples consisted of aluminum with a purity level of 100 percent, thus they were completely free of foil components, and the yield of aluminum was 100 percent (Col. 7 lines 60-63).
Claim(s) 1, 3, 5-12, 15-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amano (JP 2006150246 A, machine translation) in view of Remington Industries.
Regarding claim 1, Amano teaches a recycling method for waste cables (line 10), where waste cable strips and water as solvent are supplied to the reaction vessel and heated to keep the temperature and pressure within the desired temperature and pressure range [0016]. Amano further teaches the waste cable in the reaction vessel comes into contact with water, which is a solvent under high temperature and high pressure, and the rubber coating on the surface, intervening jute, and insulating paper are decomposed [0017], and as organic matter decomposes the conductor (copper wire, reading on a metal) and lead cover are separated from the organic matter (substrate, wherein the substrate comprises resin; [0017]). The Examiner notes as the cable strips are separated into metal and organic components, the cable strips read on metallic starting material comprising a metal and a substrate. Amano teaches that plastics are also decomposed [0002]. Amano does not teach a thickness of the treated cables.
Remington Industries teaches an enameled copper magnet wire insulated with polyurethane with a thickness of 0.0028” (71.12 microns) (description, specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Amano to treat an enameled copper magnet wire insulated with polyurethane with a thickness of 71.12 microns as taught by Remington Industries, with the predictable benefit of recovering valuable copper from a greater variety of sources. Doing so would have been further obvious as Amano teaches the wires with plastic insulation are also suited to the process.
The Examiner notes that while claim 1 recites the optional addition of a co-solvent and/or catalyst and modified Amano does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim; therefore, modified Amano is considered to read upon claim 1 in its entirety.
	Regarding claim 3, Amano teaches the waste cables to comprise insulating paper and wire conductor [0004], and the conductor to be copper wire [0014].
Regarding claim 5, modified Amano teaches treating an enameled copper magnet wire insulated with polyurethane with a thickness of 71.12 microns (Remington Industries: description, specification).
	Regarding claim 6, Amano teaches the metal to be copper [0014]. 
	Regarding claims 7 and 8, Amano teaches the treated material to be an insulated copper wire [0004-0005].
	Regarding claim 9, Amano teaches the solvent to be water [0017].
Regarding claims 10 Amano does not teach a co-solvent. The Examiner notes however that a co-solvent is considered optional in parent claim 1 (see above explanation), and as claim 10 only recites further limitations of the optional co-solvent, Amano is considered to read upon claim 10 in its entirety.
	Regarding claim 11, Amano teaches in Example 1 that reagents are fed to the reactor, and then are subjected to elevated temperature and pressure while decomposition gas is collected [0027], and the solvent to be water. One of ordinary skill would recognize a reactor that allows reaction products escape but to which new reagents are not added describes a semi-continuous reactor, and as the solvent is water under high temperature and pressure, the reactor to be hydrothermal semi-continuous.
Regarding claim 12, Amano does not teach the use of a catalyst. The Examiner notes however that a catalyst is considered optional in parent claim 1, and as claim 12 only recites further limitations of the optional catalyst, Amano is considered to read upon claim 12 in its entirety.
Regarding claim 15, Amano teaches in Example 1 adding 13 g of cable pieces to 100 g of water (mass ratio of 1:7.692) [0027]. 
	Regarding claim 16, Amano teaches a reaction time of 0.5 to 2.0 h [0013].
Regarding claim 22, Amano teaches a recycling method for waste cables (line 10), where waste cable strips and water as solvent are supplied to the reaction vessel and heated to keep the temperature and pressure within the desired temperature and pressure range [0016]. Amano further teaches the waste cable in the reaction vessel comes into contact with water, which is a solvent under high temperature and high pressure, and the rubber coating on the surface, intervening jute, and insulating paper are decomposed [0017], and as organic matter decomposes the conductor (copper wire, reading on a metal) and lead cover are separated from the organic matter (substrate, wherein the substrate comprises resin; [0017]). The Examiner notes as the cable strips are separated into metal and organic components, the cable strips read on metallic starting material comprising a metal and a substrate. Amano teaches that plastics are also decomposed [0002]. Amano does not teach a thickness of the treated cables.
Amano teaches in Example 1 adding 13 g of cable pieces to 100 g of water (mass ratio of 1:7.692) [0027]. Amano teaches that plastics are also decomposed [0002]. Amano does not teach a thickness of the treated cables.
Remington Industries teaches an enameled copper magnet wire insulated with polyurethane with a thickness of 0.0028” (71.12 microns) (description, specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Amano to treat an enameled copper magnet wire insulated with polyurethane with a thickness of 71.12 microns as taught by Remington Industries, with the predictable benefit of recovering valuable copper from a greater variety of sources. Doing so would have been further obvious as Amano teaches the wires with plastic insulation are also suited to the process.
The Examiner notes that while claim 22 recites the optional addition of a co-solvent and/or catalyst and modified Amano does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim; therefore, modified Amano is considered to read upon claim 22 in its entirety.
Claim(s) 1, 4-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aida (JP 2001191046 A, machine translation) in view of Remington Industries.
Regarding claim 1, Aida teaches a method for continuously treating electric wire / cable waste (a starting material) having a coating made of rubber / plastic such as crosslinked polyethylene [0001], where the outer periphery of a conductor is coated with a coating made of rubber / plastic and is continuously inserted into a reactor with supercritical or subcritical water causing the rubber / plastic to be decomposed [0008]. Aida further teaches the rubber / plastic coating of the electric wire / cable is continuously disassembled (a substrate, wherein the substrate comprises resin; [0021]), and the conductor is pulled out to recover the conductor material (physically separating from the starting material; [0020]). Aida is silent to the material of the conductor and does not teach treating a material with a thickness of about 5-200 microns.
Remington Industries teaches an enameled copper magnet wire (metallic starting material) insulated with polyurethane with a thickness of 0.0028” (71.12 microns) (description, specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Aida to treat an enameled copper magnet wire insulated with polyurethane with a thickness of 71.12 microns as taught by Remington Industries, with the predictable benefit of recovering valuable copper, reading on a method of separating metal and applying heat and pressure until the metal is separated from the metallic starting material and physically separating the metal. Doing so would have been further obvious as Aida teaches the wires with plastic insulation are also suited to the process.
The Examiner notes that while claim 1 recites the optional addition of a co-solvent and/or catalyst and Aida does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim;  therefore, Aida is considered to read upon claim 1 in its entirety. 
Regarding claim 4, Aida teaches the substrate comprises polyethylene [0001].
Regarding claim 5, modified Aida teaches treating a wire with a thickness of 71.12 microns (Remington Industries: description, specification).
Regarding claims 7-8, Aida teaches the substrate to be a polyethylene sheathed cable (thermoplastic-sheathed cable; [0001]).
Regarding claim 9, Aida teaches the solvent to be water [0003].
Regarding claim 10, Aida does not teach a co-solvent. The Examiner notes however that a co-solvent is considered optional in parent claim 1 (see above explanation), and as claim 10 only recites further limitations of the optional co-solvent, Aida is considered to read upon claim 10 in its entirety.
Regarding claim 11, Aida teaches the solvent to be supercritical water [0008] and the rubber / plastic coating of the electric wire / cable can be continuously disassembled, improving efficiency as compared with the conventional batch type or semi-batch type processing method (wherein the reactor is a continuous hydrothermal reactor; [0010]).
Regarding claim 12, Aida does not teach the use of a catalyst. The Examiner notes however that a catalyst is considered optional in parent claim 1, and as claim 12 only recites further limitations of the optional catalyst, Aida is considered to read upon claim 12 in its entirety.
Regarding claim 14, Aida teaches the pressure to be from 2 MPa to 100 MPa (290.075 psi to 14503.8 psi) [0022]. This overlaps the claimed range of 150 to 1500 psi. The overlap between the ranges taught in the prior art and recited in the claims creates a prima facie case of obviousness because there is utility over an entire range disclosed in the prior art.  See MPEP § 2144.05(I).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster in view of PCB as applied to claim 1, further in view of Chien et al. (Oxidation Of Printed Circuit Board Wastes In Supercritical Water). 
Regarding claim 18, modified Armbruster removing organic components from electronic scrap [0001], where electronic scrap is introduced into the reaction vessel in ground form and covered with water [0016] at about 200-300° C and about 90 to 120 bar [0016], resulting in the organic fraction (a substrate) of the scrap material being completely or almost completely converted [0018], followed by a solid-liquid separation [0016], where a solid component containing metals (a metal) and a water phase is produced [0018]. Modified Armbruster is silent to the amount of metal separated from the starting material. PCB teaches PCBs are typically comprised from paper reinforced phenolic resin.
Chien teaches oxidizing waste printed circuit boards in supercritical water with NaOH (Title, abstract) at a temperature of 693 K (420° C) and 250 atm (253.3125 bar) with 0.02 N NaOH, which resulted in resin conversion to C of 99%, versus only 87% conversion for the case where NaOH is not used (pg. 4280 “Results and Discussion” paragraph 1, Table 1). Chien teaches that the NaOH reacts with copper metal to form a solid copper hydroxide and copper oxides and the presence of copper in a residue, and does not teach their presence in the water after treating (pg. 4281 paragraph 4, Scheme 1). The Examiner notes that as 97% of the resin (i.e. the structural component of the PCB) is converted, one of ordinary skill would recognize that the PCB analogous to the metallic starting material is destroyed by the process and would recognize approximately 99% of the copper in the PCB to be separated from the metallic starting material (wherein 50-100 wt% of the metal in the metallic starting material is separated from the metallic starting material based upon the total weight of the weight in the metallic starting material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added NaOH at a normality of 0.02 and used a temperature of 693 K and pressure of 250 atm as taught by Chien in the process of modified Armbruster to treat PCBs with the predictable benefit of more effectively decomposing PCB waste, separating more metal from the PCB that can be valorized. Armbruster and Chien are analogous as they are both drawn to hydrothermal treating of PCBs. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mamers in view of NY J80011 as applied to claim 1, further in view of Cortes et al (ES 2124189 A1) and Walair (non-patent literature document cited in Non-Final Rejection mailed 11 April 2022).
Regarding claim 17, modified Mamers teaches a process for the recovery of cellulosic fibres from metallic foil laminated boards and papers (Col. 1 lines 5-7) where metal foil is recovered (Col. 4 lines 27-29). Mamers further teaches and that a separation of metal after the treatment is performed by a vibratory slotted screen (Col. 4 lines 17-21), not by an air density separation.
Cortes teaches a method for the recovery of aluminium, cellulose and polyethylene from pack-type packaging waste [0001], where a layer comprising polyethylene sheets and an aluminum sheet are reacted with a suitable solution for the separation of the aluminum sheet from the polyethylene sheets [0017-0020]. Cortes further teaches a polyethylene sheet containing a small part of a treated cellulose fraction adhered to the surface of the polyethylene can be separated by blowing with air [0037]. 
Walair teaches advantages of air density separators include high accuracy density separation due to maximum adjustability of the separating airstream, large volume capacity due to high air transport speeds, and low maintenance costs (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the vibratory slotted screen metal separation method of Mamers with an air blowing process as taught by Cortes, as Cortes and Mamers are both drawn to methods of recovering metals from laminate materials, in order to incorporate the low maintenance cost, large volume capacity, and high accuracy separation of material as taught by Walair.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertens in view of Thickness of Aluminum Foil as applied to claim 1 above, and further in view of Cortes and Walair.
Regarding claim 17, modified Mertens teaches a process for the recovery of metals and coating materials from composite materials (Title), and further teaches metals can be separated by filtration, magnetically or according to other processes (Col. 5 lines 45-51), but does not disclose how such a separation is actually performed.
Cortes teaches a method for the recovery of aluminium, cellulose and polyethylene from pack-type packaging waste [0001], where a layer comprising polyethylene sheets and an aluminum sheet are reacted with a suitable solution for the separation of the aluminum sheet from the polyethylene sheets [0017-0020]. Cortes further teaches a polyethylene sheet containing a small part of a treated cellulose fraction adhered to the surface of the polyethylene can be separated by blowing with air [0037]. 
Walair teaches advantages of air density separators include high accuracy density separation due to maximum adjustability of the separating airstream, large volume capacity due to high air transport speeds, and low maintenance costs (page 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have separated the recovered metal of the process of Mertens using an air blowing process as taught by Cortes as Mertens does not limit the choice of metal separation method, and to incorporate the low maintenance cost, large volume capacity, and high accuracy separation of material as taught by Walair.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster in view of PCB and further in view of Chien et al. (Oxidation Of Printed Circuit Board Wastes In Supercritical Water).
Regarding claim 21, Armbruster teaches a method for removing organic components from electronic scrap [0001], where electronic scrap is introduced into the reaction vessel in ground form and covered with water [0016]. Armbruster further teaches increasing the temperature to about 200-300° C and the pressure to about 90 to 120 bar [0016], resulting in the organic fraction (a substrate) of the scrap material being completely or almost completely converted [0018], followed by a solid-liquid separation [0016], where a solid component containing metals (a metal) and a water phase is produced [0018]. The Examiner notes as Armbruster teaches processing electronic scrap to produce a substrate and a metal, the Armbruster teaches a metallic starting material comprising a metal and a substrate.  Armbruster teaches in Examples 1-3 adding 400 mg of PCB material to 50 mL of water (49.85 g), or a mass ratio of 1:124.625 of starting material to water (a ratio of the metallic starting material to the solvent in the reactor is about 1:1 to about 1:200 by mass; [0021]).
Armbruster teaches removal of organic components from electronic scrap and PCBs [0001-0002], but does not teach wherein resin-comprising wastes can be processed.
PCB teaches printed circuit boards are typically comprised from paper reinforced phenolic resin (pg. 2 “Raw Materials Needed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Armbruster to treat PCBs comprising phenolic resin as taught by PCB, with the predictable benefit of separating metals from a greater variety of sources. Doing so would have been further obvious as Armbruster teaches PCBs to be a suitable waste for use in the process, and phenol is an organic compound. Modified Armbruster is silent to the amount of metal separated from the starting material.
Chien teaches oxidizing waste printed circuit boards in supercritical water with NaOH (Title, abstract) at a temperature of 693 K (420° C) and 250 atm (253.3125 bar) with 0.02 N NaOH, which resulted in resin conversion to C of 99%, versus only 87% conversion for the case where NaOH is not used (pg. 4280 “Results and Discussion” paragraph 1, Table 1). Chien teaches that the NaOH reacts with copper metal to form a solid copper hydroxide and copper oxides and the presence of copper in a residue, and does not teach their presence in the water after treating (pg. 4281 paragraph 4, Scheme 1). The Examiner notes that as 97% of the resin (i.e. the structural component of the PCB) is converted, one of ordinary skill would recognize that the PCB analogous to the metallic starting material is destroyed by the process and would recognize approximately 99% of the copper in the PCB to be separated from the metallic starting material (wherein 50-100 wt% of the metal in the metallic starting material is separated from the metallic starting material based upon the total weight of the weight in the metallic starting material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added NaOH at a normality of 0.02 and used a temperature of 693 K and pressure of 250 atm as taught by Chien in the process of modified Armbruster to treat PCBs with the predictable benefit of more effectively decomposing PCB waste, separating more metal from the PCB that can be valorized. Armbruster and Chien are analogous as they are both drawn to hydrothermal treating of PCBs. 
The Examiner notes that while claim 21 recites the optional addition of a co-solvent and/or catalyst and Armbruster does not disclose the presence of a co-solvent or catalyst, these are optional limitations and thus not a required component of the claim; therefore, Armbruster is considered to read upon claim 21 in its entirety. 

Response to Arguments
In response to applicant's argument that Amano, Jeon, Mamers, Mertens, and Aida in view of Electric Cables Handbook do not teach a thickness of 5-200 microns and Armbruster does not teach the presence of a resin in the material, the Examiner agrees. Therefore, the rejection of claim(s) 1-3 6-12, and 15-16 over Amano and 17 further in view of Cortes and Walair, claim(s) 1-4, 9-13, and 15 over Jeon, claim(s) 1-3, 6, 9-12, and 14-16 in view of Mamers, claim(s) 1-4, 6, 9-10, 12-13, 16, and 18 in view of Mertens and 5 further in view of Thickness of Aluminum Foil, claim(s) 1-4, 7-12, and 14 over Aida in view of Electric Cables Handbook and 17 further in view of Cortes and Walair, claim(s) 1-2, 5-6, and 9-16 in view of Armbruster are withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant’s arguments are now moot with regard to the references as applied in the previous office action.
Regarding applicant’s argument that Mertens in view of Thickness of Aluminum Foil would not be able to treat a metallic starting material with a thickness of 5-200 microns, the Examiner respectfully disagrees. Mertens teaches materials with any thickness may be used in the process (Col. 5 lines 14-17), which alone would suggest that any thickness of metallic starting material would be effectively processed by Mertens. Thickness of Aluminum Foil therefore, is relied upon not to teach that Mertens would be capable of processing a metallic starting material with a thickness of 5-200 microns as Mertens alone already establishes such, but rather that metallic starting materials of such a thickness exist and would correspond with the types of metallic starting materials treated by Mertens.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733